Citation Nr: 0400383	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-17 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, dizziness, and acoustic trauma.

3.  Entitlement to service connection for ear drum damage.

4.  Entitlement to an increased disability rating for right 
true vocal cord paralysis with hoarseness, currently rated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the VA 
Regional Office (RO) in Houston, Texas, that denied the above 
claims.

The issue of whether or not new and material evidence has 
been presented to reopen a claim is jurisdictional to the 
Board.  Entitlement to service connection for a nervous 
disorder was denied in a final rating decision dated in 
November 1956.  (Entitlement to service connection for a 
nervous condition was denied in a June 1984 deferred or 
confirmed rating decision, but there is no indication the 
veteran was notified of that determination.)  Entitlement to 
service connection for hearing loss, dizziness, and acoustic 
trauma was denied in a final rating decision dated in July 
2000.  Therefore, these issues will be considered claims to 
reopen, and the veteran is not prejudiced by this action.   
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see 
also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As the current appeal involves hearing impairment and/or ear 
disease, the Board notes that the issue of entitlement to 
service connection for tinnitus is a separate issue that was 
denied in a final rating decision dated in July 1984.  In 
January 2003, the RO determined that new and material 
evidence had not been received to reopen that claim.  The 
veteran has not filed a notice of disagreement with the 
January 2003 decision.

With the exception of the new and material claims, the above 
issues are the subject of the REMAND herein.  This appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


FINDINGS OF FACT

1.   In a November 1956 rating decision, the RO notified the 
veteran that entitlement to service connection for a nervous 
disorder was denied, and the veteran did not appeal this 
decision.

2.  Evidence submitted since the November 1956 rating 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  In a July 2000 rating decision, the RO notified the 
veteran that entitlement to service connection for hearing 
loss, dizziness, and acoustic trauma was denied, and the 
veteran did not appeal this decision.

4.  Evidence submitted since the July 2000 rating decision 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1956 RO decision denying entitlement to 
service connection for a nervous disorder is final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

3.  The July 2000 RO decision denying entitlement to service 
connection for hearing loss, dizziness, and acoustic trauma 
is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).

4.  New and material evidence to reopen the claim of 
entitlement to service connection for hearing loss, 
dizziness, and acoustic trauma has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the duty to notify and 
assist has been met to the extent necessary to reopen the 
claims.  Thus, there is no prejudice to the veteran in 
deciding that part of the claims at this time.  VA's duty to 
notify and assist with regard to the merits of the claims is 
discussed in the REMAND herein.      

In November 1956, the RO denied entitlement to service 
connection for a nervous disorder.  In July 2000, the RO 
denied entitlement to service connection for hearing loss, 
dizziness, and acoustic trauma, and these decisions are 
final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2003).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

In November 1956, the RO denied entitlement to service 
connection for a psychiatric disorder, claimed as a nervous 
disorder, based on a lack of competent evidence sufficient to 
establish the presence of a current psychiatric disability.  
The only diagnosed "psychiatric" disorder at that time was 
a personality disorder, characterized as passive-aggressive.  
See 38 C.F.R. § 4.9 (2003) (Personality disorder and mental 
deficiency are not diseases or injuries in the meaning of 
applicable legislation for disability compensation purposes).

In July 2000, the RO denied entitlement to service connection 
for hearing loss, dizziness, and acoustic trauma, based on a 
lack of competent evidence sufficient to establish the 
presence of a current audiological or ear disability.  

The evidence received subsequent to each of the final rating 
decisions is presumed credible for the purposes of reopening 
the veteran's claims unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence associated with the claims file subsequent to 
the RO's November 1956 decision includes VA medical records 
documenting psychiatric treatment and diagnoses of anxiety 
and schizophrenia.  Similarly, the evidence associated with 
the claims file subsequent to the RO's July 2000 decision 
includes private medical records documenting treatment for 
dizziness and otitis media.  In other words, the record now 
contains competent evidence the veteran currently suffers 
from the disabilities on appeal.  Such evidence, presumed 
credible, bears substantially upon the specific matters under 
consideration as it relates to an unestablished fact 
necessary to substantiate the claims and raises a reasonable 
possibility of substantiating the claims.

Consequently, the record contains new and material evidence 
to reopen the claims.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss, 
dizziness, and acoustic trauma is reopened; to this extent 
only, the appeal is granted.


REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claims so that he is 
afforded every possible consideration.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The record indicates the veteran has been in receipt 
of Social Security Administration (SSA) benefits for many 
years, with entitlement effective June 1976.  As these 
benefits may be based on a finding of disability, SSA records 
should be obtained.  See Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992).  The veteran has stated that soon after his 
discharge from service he was treated for "ear problems" 
and a "nervous breakdown" and that his parents paid these 
medical bills for three-and-a-half years.  These records 
should also be obtained.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The service records indicate the veteran experienced 
an episode of emotional instability during service that 
required a neuropsychiatric evaluation.  Additionally, VA 
must consider whether post-service hearing loss is related to 
in-service noise exposure or acoustic trauma, regardless of 
whether there is evidence of in-service hearing loss.  See 
Hensley v.  Brown, 5 Vet. App. 155, 164 (1993).  Taken 
together with the evidence of current disability, VA 
examinations are indicated.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all duty to notify 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.

2.  The RO must ask the veteran to 
identify all VA and non-VA health care 
providers that have treated or evaluated 
him since service separation for any 
psychiatric or audiological/ear disorder.  
The RO should then obtain records from 
each health care provider the veteran 
identifies.  The RO should specifically 
inquire about medical treatment for a 
"nervous breakdown" and "ear problems" 
soon after discharge from service.

3.  The RO must also attempt to obtain 
the veteran's SSA records.

4.  After completion of #1-3 above, the 
RO must schedule the veteran for 
appropriate psychiatric and 
audiological/ear disease examinations for 
the purpose of determining the nature and 
etiology of any disability that may be 
present.  Any indicated tests should be 
accomplished.  The claims file must be 
made available to the examiners; the 
examiners should indicate in the 
examination reports that the claims file 
was reviewed.  



Audiological/ear disease examination

Following a review of the claims file and 
conduction of an audiological evaluation, 
the examiner should opine whether it is 
at least as likely as not that the 
veteran's current hearing loss or other 
ear disability, if any, is related to 
service.  A rationale for any opinion 
expressed should be provided, and the 
examiner should provide separate opinions 
for each diagnosis rendered, to include 
any significant symptoms related thereto.  
In this regard, the Board notes that the 
appeal is complicated by specific claims 
for hearing loss, dizziness, acoustic 
trauma, and ear drum damage.   

Psychiatric examination

Following a review of the claims file, 
the examiner should opine whether it is 
at least as likely as not that the 
veteran's current psychiatric disability, 
if any, is related to service.  A 
rationale for any opinion expressed 
should be provided.

5.  The RO should then readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions with 
respect to the claims remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



